Order of Brie County Court and order of Buffalo City Court unanimously reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff shall, within 10 days, stipulate to reduce the verdict to the sum of $3,000, as of the date of the rendition thereof. Memorandum: The verdict of the jury was excessive. (Appeal from order of Brie County Court affirming an order of Buffalo City Court which denied defendants’ motion to set aside jury verdict as excessive.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veechio, JJ.